Order entered October 30, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01232-CR

                           CHARLES WAYNE PHIFER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-1800169-H

                                             ORDER
       The State’s second motion for an extension of time to file its brief is GRANTED and the

Clerk of the Court is hereby ordered to file the State’s brief tendered to the Court.


                                                        /s/   LANA MYERS
                                                              JUSTICE